Title: From George Washington to Elisha Sheldon, 12 August 1782
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir
                     Head Quarters Newburgh Augst 12. 1782
                  
                  You will please to furnish twelve Dragoons, who are well mounted to form a Chain of Communication from Hartford to Peekskill—Mr Mix who is the bearer of this, has Orders to post them & make provision for their accommodation & subsistence—The service is temporary, and if the Horses are well supplied with forage & taken proper care of, they may be kept in good condition for the future purposes of the Campaign as it is not probable they will perform much duty on the Service they are order’d upon; you will also have it at your Option to relieve them as frequently as you judge proper.  I am Sir Your Most Obedt Servt.
                  
               